Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the ratio of the number of Ag atoms" in line 2 and “the total number of Ag, In, and Ga atoms” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “a ratio of the number of Ag atoms" and “a total number of Ag, In, and Ga atoms” respectively.
Claim 21 recites the limitation "the ratio of the number of Ag atoms" in lines 1-2 and “the total number of Ag, In, and Ga atoms” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “a ratio of the number of Ag atoms" and “a total number of Ag, In, and Ga atoms” respectively.

The dependent claims necessarily inherit the indefiniteness of the claims on which they depend. Claims 24-29, 32-35 are rejected as being dependent upon rejected claims 22-23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 17-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11101413 B2 (hereinafter ‘413) in view of US 2016/0351757 A1 (“Yoshimura”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Instant application 17/305,808
‘413
17. A light conversion member comprising semiconductor nanoparticles and manganese-activated fluoride complex fluorescent material, wherein the semiconductor nanoparticles comprises Ag, In, Ga, and S, wherein a ratio of a number of Ga atoms to a total number of In and Ga atoms is 0.95 or less, and wherein the semiconductor nanoparticles emit light having an emission peak with a wavelength in a range of from 500 nm to less than 590 nm, and a half bandwidth of 70 nm or less.


18. The semiconductor nanoparticles according to claim 17, wherein the ratio of the number of Ga atoms to the total number of In and Ga atoms is from 0.2 to 0.9.

19. The semiconductor nanoparticles according to claim 17, wherein a ratio of a number of Ag atoms to a total number of Ag, In, and Ga atoms is from 0.05 to 0.55.






20. The semiconductor nanoparticles according to claim 17, wherein a ratio of the number of Ag atoms to a total number of Ag, In, and Ga atoms is from 0.3 to 0.55, and the ratio of the number of Ga atoms to the total number of In and Ga atoms is from 0.5 to 0.9.

21. The semiconductor nanoparticles according to claim 17, wherein a ratio of the number of Ag atoms to a total number of Ag, In, and Ga atoms is from 0.05 to 0.27, and the ratio of the number of Ga atoms to the total number of In and Ga atoms is from 0.25 to 0.75.

22. A light conversion member comprising core-shell semiconductor nanoparticles and manganese-activated fluoride complex fluorescent material, wherein the core-shell semiconductor nanoparticles comprises a core containing the semiconductor nanoparticles; and 
a shell containing a semiconductor material essentially composed of a Group 13 element and a Group 16 element and arranged on a surface of the core, wherein the semiconductor nanoparticles comprises Ag, In, Ga, and S, wherein a ratio of a number of Ga atoms to a total number of In and Ga atoms is 0.95 or less, wherein the core-shell semiconductor nanoparticles emit light having an emission peak with a wavelength in a range of from 500 nm to less than 590 nm, and a half bandwidth of 70 nm or less, and wherein the core-shell semiconductor nanoparticles emit light upon irradiation of light.

23. A light conversion member comprising core-shell semiconductor nanoparticles and manganese-activated fluoride complex fluorescent material, wherein the core-shell semiconductor nanoparticles comprises a core containing the semiconductor nanoparticles; and 
a shell containing a semiconductor material essentially composed of a Group 1 element, a Group 13 element, and a Group 16 element and arranged on a surface of the core, wherein the semiconductor nanoparticles comprises Ag, In, Ga, and S, wherein a ratio of a number of Ga atoms to a total number of In and Ga atoms is 0.95 or less, and wherein the semiconductor nanoparticles emit light having an emission peak with a wavelength in a range of from 500 nm to less than 590 nm, and a half bandwidth of 70 nm or less, and wherein the core-shell semiconductor nanoparticles emit light upon irradiation of light.

24. The light conversion member according to claim 22, wherein the Group 13 element contained in the shell is Ga.

25. The light conversion member according to claim 22, wherein the Group 16 element contained in the shell is S.

26. The light conversion member according to claim 22, wherein a compound containing a Group 15 element that contains at least P with a negative oxidation number is arranged on a surface of the shell.

27. The light conversion member according to claim 23, wherein the Group 13 element contained in the shell is Ga.

28. The light conversion member according to claim 23, wherein the Group 16 element contained in the shell is S.

29. The light conversion member according to claim 23, wherein a compound containing a Group 15 element that contains at least P with a negative oxidation number is arranged on a surface of the shell.

30. A light-emitting device, comprising: 
the light conversion member according to claim 17; and 
a semiconductor light-emitting element.


31. The light-emitting device according to claim 30, wherein the semiconductor light-emitting element is an LED chip.

32. A light-emitting device, comprising: the light conversion member according to claim 22; and a semiconductor light-emitting element.


33. The light-emitting device according to claim 32, wherein the semiconductor light-emitting element is an LED chip.

34. A light-emitting device, comprising: the light conversion member according to claim 23; and a semiconductor light-emitting element.

35. The light-emitting device according to claim 34, wherein the semiconductor light-emitting element is an LED chip.
(See below)


1. Semiconductor nanoparticles, comprising: Ag, In, Ga, and S, wherein a ratio of a number of Ga atoms to a total number of In and Ga atoms is 0.95 or less, wherein the semiconductor nanoparticles emit light having an emission peak with a wavelength in a range of from 500 nm to less than 590 nm, and a half bandwidth of 70 nm or less, and wherein the semiconductor nanoparticles have an average particle diameter of 10 nm or less.

2. The semiconductor nanoparticles according to claim 1, wherein the ratio of the number of Ga atoms to the total number of In and Ga atoms is from 0.2 to 0.9.

3. The semiconductor nanoparticles according to claim 2, wherein a ratio of a number of Ag atoms to a total number of Ag, In, and Ga atoms is from 0.05 to 0.55.
Or 
6. The semiconductor nanoparticles according to claim 1, wherein a ratio of a number of Ag atoms to a total number of Ag, In, and Ga atoms is from 0.05 to 0.55.

4. The semiconductor nanoparticles according to claim 3, wherein the ratio of the number of Ag atoms to the total number of Ag, In, and Ga atoms is from 0.3 to 0.55, and the ratio of the number of Ga atoms to the total number of In and Ga atoms is from 0.5 to 0.9.

5. The semiconductor nanoparticles according to claim 3, wherein the ratio of the number of Ag atoms to the total number of Ag, In, and Ga atoms is from 0.05 to 0.27, and the ratio of the number of Ga atoms to the total number of In and Ga atoms is from 0.25 to 0.75.

(See below)


7. Core-shell semiconductor nanoparticles, comprising: a core containing the semiconductor nanoparticles according to claim 1; and 
a shell containing a semiconductor material essentially composed of a Group 13 element and a Group 16 element and arranged on a surface of the core, 


(from  claim 1)





and wherein the core-shell semiconductor nanoparticles emit light upon irradiation of light.

(See below)


11. Core-shell semiconductor nanoparticles, comprising: 
a core containing the semiconductor nanoparticles according to claim 1; and a shell containing a semiconductor material essentially composed of a Group 1 element, a Group 13 element, and a Group 16 element and arranged on a surface of the core, 

(from claim 1)





and wherein the core-shell semiconductor nanoparticles emit light upon irradiation of light.

8. The semiconductor nanoparticles according to claim 7, wherein the Group 13 element contained in the shell is Ga.

9. The semiconductor nanoparticles according to claim 7, wherein the Group 16 element contained in the shell is S.

10. The semiconductor nanoparticles according to claim 7, wherein a compound containing a Group 15 element that contains at least P with a negative oxidation number is arranged on a surface of the shell.

As in claim 8.





As in claim 9.



As in claim 10.






13. A light-emitting device, comprising: a light conversion member containing the semiconductor nanoparticles according to claim 1; and a semiconductor light-emitting element.

14. The light-emitting device according to claim 13, wherein the semiconductor light-emitting element is an LED chip.

As in claim 13.





As in claim 14.



As in claim 13.




As in claim 14.




Claim 17 or claim 22 or claim 23 does not specifically show “a light conversion member comprising semiconductor nanoparticles and manganese-activated fluoride complex fluorescent material”.
Yoshimura shows (Fig. 1) a light conversion member (16+18) comprising semiconductor nanoparticles (quantum dots, 13, para 37) and manganese-activated fluoride complex fluorescent material (12, para 37).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yoshimura with light conversion member to the invention of ‘413.
The motivation to do so is that the combination produces the predictable result of increased luminous efficiency (para 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/          Examiner, Art Unit 2819